DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-5 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 9980621 (cited by applicant). This is a statutory double patenting rejection.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Regarding claim 1, “apparatus for” should apparently be “An apparatus for”.
Regarding claim 1, “a single map a graphical representation” should apparently be “a single map, a graphical representation”.  
Regarding claim 13, “an oingoing maximum” should apparently be “an ongoing maximum”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govari (US 20150112149 A1; cited by applicant).

With respect to claim 1, Govari discloses
Apparatus for displaying information (Fig. 1), comprising: 
a probe (see Fig. 1 #20 and see paragraph 0039, probe) comprising a proximal end (see Fig. 1 #28 and see paragraph 0039, the proximal end) and a distal end (see Fig.1 #22 and see paragraph 0039, distal end), the distal end of the probe configured to be inserted into a body of a subject (see paragraph 0039 and Fig. 1, distal end is inserted into body by a professional) and comprising: 
a force sensor (see Fig. 2a #90) arranged at the distal end of the probe (see paragraph 0048, the distal end of the probe comprises force sensor #90), the force sensor configured to sense a force signal indicative of a force exerted by the distal end of the probe on tissue of the subject (see paragraph 0048), the force signal comprising a first indication of a magnitude of the force and a second indication of a force-direction of the force (see paragraph 0048); and 
temperature sensors (see Fig. 2a # 78) arranged at the distal end of the probe (see paragraph 0046, temperature sensors are arrayed around the distal end of the probe), the temperature sensors configured to sense temperature signals of temperatures in a vicinity of the distal end of the probe (see paragraph 0046).; 
a display screen (see Fig. 1 #62 and see paragraph 0041, screen).; and 
a processor (see Fig.1 #46 and see paragraph 0042-0043, processor) configured to receive the force signal and the temperature signals (see paragraph 0043, processor uses results of temperature and force measurements), to display on the display screen in a single map (see paragraph 0043, display on screen) a graphical representation showing a distribution of the temperatures (see paragraph 0052, distribution of temperatures, Fig. 3a, 3c, 3d) with a vector representation of the force (see paragraph 0057, force vector, Fig.3b,3c,3d) superimposed on the distribution of the temperatures (see paragraphs 0057-0058 and Fig. 3b-3d); wherein the vector representation comprises the first indication of a magnitude of the force and the second indication of a force-direction of the force (see paragraph 0057).

With respect to claim 2, all limitations of claim 1 apply in which Govari further discloses
the vector representation comprises an arrow, and wherein the first indication comprises a width of the arrow (see paragraph 0056-0058, width of arrow), and wherein the second indication comprises a combination of a length of the arrow and a direction of the arrow (see paragraph 0056-0058, length arrow and direction).

With respect to claim 3, all limitations of claim 1 apply in which Govari further discloses
 the vector representation comprises an arrow and a text box associated therewith (see paragraph 0016, arrow and text box), and wherein the first indication comprises text within the text box (see paragraph 0066-0068, text box), and wherein the second indication comprises a combination of a length of the arrow and a direction of the arrow (see paragraph 0066-0068, length and direction of arrow).

With respect to claim 4, all limitations of claim 1 apply in which Govari further discloses
the vector representation comprises a first circle having a first center (see Fig.4a-4d and see paragraph 0061-0065), and wherein the graphical representation of the distribution comprises a second circle having a second center (see Fig.4a-4d and see paragraph 0061-0065), and wherein the first indication comprises a diameter of the first circle (see Fig.4a-4d and see paragraph 0061-0065), and wherein the second indication comprises a combination of a distance between the first and second centers and a direction therebetween (see Fig.4a-4d and see paragraph 0061-0065).

With respect to claim 5, all limitations of claim 1 apply in which Govari further discloses
the processor is configured to calculate a center of the graphical representation, and to display the center in the single map (see paragraph 0055, Fig. 3a-3d #114, center of map displayed).

With respect to claim 6, all limitations of claim 1 apply in which Govari further discloses
the graphical representation includes visual indicia representing the temperature sensors (see paragraph 0054, map #100 is a color map showing different temperatures).

With respect to claim 7, all limitations of claim 1 apply in which Govari further discloses
the distribution of the temperatures includes a color map (see paragraph 0054, map #100 is a color map showing different temperatures).

With respect to claim 8, all limitations of claim 1 apply in which Govari further discloses
the processor is configured to interpolate temperature measurements to fill in the color map (see paragraph 0052, interpolation from the measurements to generate map #100).

With respect to claim 9, all limitations of claim 1 apply in which Govari further discloses
the processor is configured to extrapolate temperature measurements to fill in the color map (see paragraph 0052, extrapolation from the measurements to generate map #100).

With respect to claim 10, all limitations of claim 1 apply in which Govari further discloses
the processor is configured to auto-adjust colors of the color map according to changes in temperature measurements (see paragraph 0052 and 0054, Fig. 3a, the map generated by the processor is generated based on the temperature values, it is implicit that the colors would adjust if the temperature measurements change).

With respect to claim 11, all limitations of claim 10 apply in which Govari further discloses
the processor is configured to set a minimum temperature of an auto-adjust color scale as an initial tissue temperature prior to ablation (see paragraph 0073-0074, Fig. 3a-3d and Fig.8a-8b, the temperature map with bigger circles represents lower temperature which is the state prior to ablation).

With respect to claim 14, all limitation of claim 10 apply in which Govari further discloses
the processor is configured to determine a center of the distribution of temperatures that corresponds to a weighted gravity of regions of the distribution, wherein weights are according to temperatures of each region (see paragraph 0055 and Fig. 3a #114, the center of the map).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Govari in view of Koblish (US 20190038348 A1; cited by applicant).

With respect to claim 12, all limitations of claim 10 apply in which Govari does not disclose the processor is configured to set a maximum temperature of an auto-adjust color scale as a temperature greater than a maximum measured temperature by a predetermined amount.
Koblish teaches setting a maximum temperature of an auto-adjust color scale as a temperature greater than a maximum measured temperature by a predetermined amount (see paragraph 0700-0701, a maximum temperature can be set on the graphical output which is a color map which shows real time changes in temperatures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ability to set a maximum temperature as taught by Koblish to the processor disclosed by Govari because the addition would have resulted in the predictable result of adjusting the color of a scale to allow for measuring hotter temperatures than previously measured. 

With respect to claim 13, all limitations of claim 10 apply in which Govari does not disclose the processor is configured to continuously set a maximum temperature of an auto-adjust color scale according to an ongoing maximum measured temperature.
Koblish teaches setting a maximum temperature of an auto-adjust color scale according to an ongoing maximum measured temperature (see paragraph 0700-0702, a maximum temperature can be continuously set on the graphical output which is a color map which shows real time changes in temperatures).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added the ability to set a maximum temperature as taught by Koblish to the processor disclosed by Govari because the addition would have resulted in the predictable result of adjusting the color of a scale to allow for the continual measurements of hotter temperatures than previously measured. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791